Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
*646IT IS HEREBY STIPULATED AND AGREED subject to the approval of the Court, that at the time of exportation of the merchandise involved herein, polyvynil chloride, VIPLA — G H, the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Italy in the usual wholesale quantities and in the ordinary course of trade for home consumption in Italy, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was 26000 Italian lire per 100 kgs, plus 3 per centum, net weight, packed.
IT IS FURTHER STIPULATED AND AGREED that there was no higher export value for said merchandise at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the case may be submitted on the foregoing stipulation.
On the agreed facts, I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was 26,000 Italian lire per 100 kilos, plus 3 per centum, net weight, packed.
Judgment will be rendered accordingly.